[Cite as Disciplinary Counsel v. Campbell, 126 Ohio St.3d 150, 2010-Ohio-3265.]




                        DISCIPLINARY COUNSEL v. CAMPBELL.
                       [Cite as Disciplinary Counsel v. Campbell,
                         126 Ohio St.3d 150, 2010-Ohio-3265.]
Judicial misconduct — Discipline — Improper investigation of criminal matter —
         Failure to act in courteous, dignified manner — Improper use of judicial
         office to pressure persons into action — Improper handling of indigency
         determinations — One-year suspension with six months stayed on
         condition of no further violations.
    (No. 2009-2034 — Submitted January 13, 2010 — Decided July 15, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                      Discipline of the Supreme Court, No. 08-030.
                                    __________________
         Per Curiam.
         {¶ 1} Respondent, Phil William Campbell of Convoy, Ohio, Attorney
Registration No. 0009352, was admitted to the practice of law in Ohio in
November 1976. First appointed to the Van Wert Municipal Court in March
1987, respondent was subsequently elected in November 1987 and reelected in
1993, 1999, and 2005. His current term ends on December 31, 2011. In a
complaint filed May 13, 2008, relator, Disciplinary Counsel, charged respondent
with multiple violations of the former Code of Judicial Conduct and the Code of
Professional Responsibility.1
         {¶ 2} The complaint encompasses incidents from 2003 through 2007,
including respondent’s allegedly improper investigation of a criminal matter then


1. Because all the conduct in this case occurred before the effective dates of the current Rules of
Professional Conduct (effective February 1, 2007) and the current Code of Judicial Conduct
(effective March 1, 2009), respondent was charged under the former versions of each.
                             SUPREME COURT OF OHIO




pending in his court; failure to act in a patient, dignified, and courteous manner;
use of his position as a judge to pressure persons into action; improper handling of
proceedings to appoint counsel to indigent defendants; failure to act in a manner
that promotes public confidence in the integrity and impartiality of the judiciary;
and failure to faithfully follow the law.
       {¶ 3} In June 2009, a three-member panel of the Board of
Commissioners on Grievances and Discipline conducted a hearing. Based upon
respondent’s testimony, the parties’ factual stipulations, 150 stipulated exhibits,
and respondent’s deposition testimony, the panel unanimously agreed to dismiss
Count Ten of the original complaint, and all violations charged in the original
complaint but not stipulated to by the parties. The panel unanimously adopted the
parties’ 125 stipulations of fact, including the stipulated violations of the former
Code of Judicial Conduct and Code of Professional Responsibility, and the
parties’ stipulated recommendation of a 12-month suspension with six months
stayed. The board adopted the panel’s findings of fact, conclusions of law, and
recommended sanction, and we do also. However, we grant the six-month stay
upon the condition that respondent commit no further disciplinary violations
during the 12-month period of sanction.
                                    Misconduct
                                     Count One
       {¶ 4} In April 2005, a defendant was twice convicted of underage
consumption of alcohol in the Van Wert Municipal Court. He pleaded guilty and
received a suspended ten-day jail sentence, conditioned upon his compliance with
probation.     In September 2005, defendant was charged with underage
consumption and furnishing alcohol to a minor. He pleaded guilty and was
sentenced to 90 days in jail, with 70 days suspended on the condition that he
comply with the terms of his probation.




                                            2
                               January Term, 2010




       {¶ 5} Seven months later, defendant was arrested while sitting in his
vehicle and charged with physical control of a vehicle while intoxicated, underage
consumption of alcohol, and possession of marijuana. At his arraignment, the
state changed the physical-control charge to a charge of operating a vehicle while
intoxicated (“OMVI”).      Because he was still on probation for his prior
convictions, respondent ordered defendant incarcerated, with work and school
release, pending his probation-violation hearing. Because the jail did not have
space in the work-release dorm, respondent transferred him from jail to
electronically monitored home arrest (“EMHA”).
       {¶ 6} On April 9, 2006, several other individuals were arrested for
underage consumption at a party held at the apartment where defendant had been
arrested. Two of the others arrested appeared before respondent on April 13 and
pleaded guilty. Without placing them under oath, respondent questioned them
about who had brought alcohol to the party, and each stated that defendant had
supplied alcohol. Although two attorneys had already entered an appearance of
counsel on defendant’s behalf, they were not present at this hearing. Afterwards,
respondent spoke to a police officer off the record and indicated that he should
follow up on the information that defendant had brought alcohol to the party. The
Van Wert Police investigated the matter and did file a charge against defendant
for furnishing alcohol to minors.
       {¶ 7} At his May 3, 2006 pretrial and probation-violation hearing,
defendant entered a not-guilty plea. The city law director moved to dismiss the
furnishing charge because it appeared that the police had questioned defendant
outside of the presence of his counsel and without giving him his Miranda
warnings. Respondent denied the motion, stating, “Well it doesn’t matter if he
was given Miranda or not it is the testimony of the other people [sic]. On the new
charge.” When the law director noted that defendant had made an admission to




                                        3
                             SUPREME COURT OF OHIO




the officer, respondent replied, “So, he can suppress it. It doesn’t change the
charge.”
       {¶ 8} Two days later, the same two individuals previously questioned
appeared before respondent to enter pleas to related underage-consumption
charges. Respondent asked who had brought the alcohol to the party, and one
mentioned defendant’s name.        When the other also mentioned defendant in
response to questions, respondent placed him under oath. Before he continued the
questioning, respondent asked the law director who was representing defendant.
She replied by identifying the attorney and, after acknowledging her response,
respondent continued to question the other defendant.
       {¶ 9} At defendant’s June 12 pretrial, the parties proposed a plea that
would have dismissed the furnishing charge in exchange for a plea on other
charges. However, after a discussion with the parties, respondent declined the
plea, stating, “Alright, then I guess we will set that one [the furnishing charge] for
trial. Furnishing is a very serious crime and this court takes a very serious
approach to that.”
       {¶ 10} During a later off-the-record discussion of the plea agreement,
respondent opened a volume of the Ohio Revised Code to R.C. 2945.50, covering
depositions in criminal cases, and left the bench. When respondent returned,
defendant’s attorney stated that he did not want to depose witnesses on the
furnishing charge due to the added expense. Respondent then asked the clerk to
get the audio recordings of the earlier hearings. Using headphones because the
recordings could not be played on the courtroom speakers, respondent listened to
the portions where defendant was implicated for bringing alcohol to the party. He
then relayed what he had heard to the attorneys.
       {¶ 11} Respondent stated that he wished to proceed with the probation-
violation hearing.    Defendant’s attorney objected, stating that because the
probation violation was based upon the same facts as the furnishing and underage-




                                          4
                               January Term, 2010




consumption charges, the hearing should be continued until those charges were
resolved. The parties stipulated and the board found that respondent set the case
for a pretrial and probation-violation hearing and permitted defendant to remain
on EMHA. But the record demonstrates that respondent proceeded to hear the
testimony of an officer of the Van Wert City Police Department. Only when
defendant’s attorney renewed his objection at the conclusion of the state’s direct
examination of the witness did respondent agree to continue the hearing. And at
that time, respondent also terminated defendant’s bail for EMHA and remanded
him into custody.
       {¶ 12} Based upon these facts, the parties stipulated and the board found
that respondent engaged in misconduct by (1) encouraging the officer to follow up
on the statements of two other individuals who had implicated defendant for
furnishing alcohol and (2) questioning the other minors about who had supplied
their alcohol after defendant had been charged with furnishing alcohol to a minor.
       {¶ 13} We do not suggest that a judge who obtains information about
illegal conduct may not relay that information to law-enforcement officials who
may, at their discretion, elect to investigate. Here, however, the judge did more
than merely forward information that came to his attention; he became a
participant in the investigation. The totality of the evidence in this case clearly
and convincingly demonstrates that respondent (1) actively sought information
about the defendant who allegedly supplied the minors with alcohol, knowing that
he already had a case pending before the court, (2) placed one of the minors under
oath for the specific purpose of obtaining evidence against the defendant, (3)
initiated the law-enforcement investigation of the defendant for furnishing alcohol
to minors, (4) repeatedly and unreasonably refused to either dismiss the furnishing
charge or to consider a plea that would result in the dismissal of that charge, (5)
revoked the defendant’s EMHA after counsel requested a continuance of his
probation-violation hearing until after the furnishing and underage-consumption



                                        5
                             SUPREME COURT OF OHIO




charges were resolved. Moreover, the record demonstrates that on August 25,
2006, while denying that any basis existed for his disqualification, respondent
assigned the case to a visiting judge. And on August 28, 2006, pursuant to R.C.
2701.031, respondent was removed from this case in response to an affidavit of
disqualification filed by defendant’s counsel, based upon a “lingering distrust”
that respondent could fairly and impartially decide the case.         Therefore, we
conclude that respondent’s conduct crossed the line from the permissible relay of
information to law enforcement to the impermissible active participation in the
investigation and collection of evidence against the defendant.
       {¶ 14} As respondent conceded at his hearing, it is the role of law
enforcement, not the judiciary, to conduct investigations. In Disciplinary Counsel
v. O’Neill, 103 Ohio St.3d 204, 2004-Ohio-4704, 815 N.E.2d 286, we stated, “
‘The responsibility of a judge is to decide matters that have been submitted to the
court by the parties. The judge may not, having decided a case, advocate for or,
as in this case, materially assist one party at the expense of the other. Such
advocacy creates the appearance, and perhaps the reality, of partiality on the part
of the judge.   This, in turn, erodes public confidence in the fairness of the
judiciary and undermines the faith in the judicial process that is a necessary
component of republican democracy.’ ” Id. at ¶ 13, quoting In re Complaint
Against White (2002), 264 Neb. 740, 752, 651 N.W.2d 551.
       {¶ 15} Accordingly, we agree with the board’s conclusion that
respondent’s conduct violated former Canon 1 (a judge shall uphold the integrity
and independence of the judiciary), former Canon 2 (a judge shall respect and
comply with the law and shall act at all times in a manner that promotes public
confidence in the integrity and impartiality of the judiciary), and DR 1-102(A)(5)
(a lawyer shall not engage in conduct prejudicial to the administration of justice).
                                    Count Two




                                          6
                                January Term, 2010




       {¶ 16} During an off-the-record pretrial hearing in chambers in May 2006,
one of the attorneys representing a defendant in a domestic-violence matter
informed respondent that his client would not accept a plea agreement and wanted
a jury trial. Respondent became upset with the attorney and told him that he was
“behaving like a horse’s ass.” After the attorneys left the pretrial for the lunch
recess, respondent encountered a police officer in a back hallway and asked him
to open defendant’s holding cell. In a raised voice and outside the presence of
defendant’s counsel, respondent told him that he would be taken back to the jail
because there was not going to be a plea. When counsel returned after lunch,
respondent continued the pretrial for two months.         At the panel hearing,
respondent testified that his statement to defense counsel was “out of line” and
that he should not have spoken to a defendant who had an attorney.
       {¶ 17} The parties stipulated, the board found, and we agree that
respondent’s conduct violated the former Code of Judicial Conduct, Canons 2 and
3(B)(4) (a judge shall be patient, dignified, and courteous to litigants, jurors,
witnesses, lawyers, and others with whom the judge deals in an official capacity
and shall require similar conduct of lawyers, and of staff, court officials, and
others subject to the judge’s direction and control).
                                    Count Three
       {¶ 18} On January 13, 2005, a defendant appeared before respondent to be
arraigned for OMVI and possession of marijuana. On February 7, 2005, he
pleaded guilty to an amended charge of reckless operation and was fined $150.
At the time of his plea and sentencing, the results of a second test of his urine
sample were not available.
       {¶ 19} Even though he knew that defendant’s case had been closed, in
mid-February 2005, respondent asked the city law director’s secretary to bring the
law director’s file on defendant to the municipal court. Upon examining the file,
respondent found that it did not contain the results of the second drug test. The



                                          7
                              SUPREME COURT OF OHIO




law director was unaware of respondent’s request for her case file until she
discovered it sitting on the counter in the clerk’s office.
       {¶ 20} At the panel hearing, respondent testified that it was wrong for him
to use his position as a judge to pressure someone, in this instance the law
director’s secretary, to do something. He also conceded that it was not part of his
job to look in the prosecutor’s file. The parties stipulated, the board found, and
we agree that respondent’s conduct with respect to Count Three violated Canon 2
of the former Code of Judicial Conduct.
                                     Count Four
       {¶ 21} On December 15, 2006, a defendant, an ironworker from
Nebraska, was arrested for assault, aggravated menacing, and criminal damaging
causing serious risk of physical harm – all first-degree misdemeanors. At his
arraignment, respondent spoke to defendant regarding his eligibility for appointed
counsel:
       {¶ 22} “COURT: Have you hired an attorney * * *?
       {¶ 23} “DEFENDANT: No.
       {¶ 24} “COURT: You’re a union ironworker?
       {¶ 25} “DEFENDANT: Well, I was until Friday.
       {¶ 26} “COURT: You were on the date of – of the event?
       {¶ 27} “DEFENDANT: Yes, sir.
       {¶ 28} “COURT: The Court finds you’re not indigent; you’ll have to hire
an attorney.”
       {¶ 29} Because of the defendant’s criminal record and the fact that he was
a Nebraska resident who had worked in Van Wert only a short time, the city law
director requested a high cash bond. Respondent set bail at $20,000 secured bond
or ten percent cash bond. Unable to make bail, defendant was held in jail.
       {¶ 30} Defendant repeatedly requested appointed counsel. The acting law
director relayed one such request to the court before trial. At trial on January 9,




                                           8
                               January Term, 2010




2007, defendant made at least three separate requests for appointed counsel and
stated at least six times either that he had no money or that he had no money to
hire an attorney. Respondent denied those requests, stating that the court had
already determined that he was ineligible for appointed counsel, but granted him a
continuance to obtain counsel at his own expense.
         {¶ 31} Attorney Steve Diller ultimately entered an appearance on
defendant’s behalf and represented him on a pro bono basis. A guilty plea was
entered, and respondent sentenced defendant to 180 days in jail with credit for
time served, suspended the balance upon payment of a $250 fine and costs, and
placed him on probation for one year.
         {¶ 32} At the panel hearing, respondent testified that he had
misunderstood the law that applies to appointment of counsel for indigent
defendants, in that he believed that the focus of the determination was defendant’s
status at the time of the offense. He stated that had he properly understood the
law, he would have made a more thorough inquiry regarding defendant’s finances
at the arraignment. The parties stipulated, the board found, and we agree that
respondent’s conduct in Count Four violated Canon 2 of the former Code of
Judicial Conduct, as well as DR 1-102(A)(5).
                                   Count Five
         {¶ 33} On April 30, 2007, three defendants who were in custody and
apparently indigent and in need of appointed counsel appeared before respondent;
however there were no public defenders available that day. While arraigning one
of the three, respondent tried unsuccessfully to reach the public defender’s office
to determine whether someone could provide counsel. When he was unable to
locate a public defender, respondent stated on the record that a public defender is
normally present in court, but that the “county commissioners chose not to
properly endorse the contract; so, therefore, no county – no public defender is
here.”



                                        9
                            SUPREME COURT OF OHIO




       {¶ 34} After commencing the third such arraignment, respondent called a
county prosecutor, who was also president of the Van Wert County Bar
Association, to see if she could assist him in locating an attorney who would be
willing to act as a public defender that day. When this attempt failed, respondent
continued these three arraignments and remanded all three defendants to custody
until the following morning. Respondent then wrote a letter to the prosecutor and
copied it to the public defender, detailing what had occurred during the
arraignments.
       {¶ 35} At the panel hearing, respondent agreed that it was inappropriate
for him to make comments regarding the acts of the county commissioners and
admitted that those remarks improperly gave the impression that the three
defendants were remanded into custody due to a failure on the part of the county
commissioners. The parties stipulated, the board found, and we agree that based
upon these facts, respondent’s conduct violated Canon 2 of the former Code of
Judicial Conduct.
                                   Count Six
       {¶ 36} On August 6, 2007, a defendant appeared before respondent and
entered a no-contest plea to misdemeanor charges of possession of marijuana and
drug paraphernalia. After entering her plea, defendant volunteered that she was
not currently using marijuana, but had been prescribed marijuana in pill form
during an earlier hospitalization and had continued to use it in plant form for a
time afterwards. Based upon her representation, respondent asked if she would
take a urine drug screen, and defendant agreed.
       {¶ 37} Shortly after defendant left with a female staff member, she
returned to the courtroom where respondent was conducting further arraignments.
She stated that she would require a blood test because she had end-stage renal
disease and was unable to produce urine. Respondent had her placed in a holding
cell for approximately 49 minutes while he completed his arraignment docket.




                                        10
                               January Term, 2010




Upon defendant’s return to the courtroom, respondent questioned her, under oath
and on the record, about her medical conditions.
       {¶ 38} At the panel hearing, respondent acknowledged that because
defendant had not been disorderly or out of line, it was neither prudent nor
necessary to place her in a holding cell until he was ready to discuss her case.
The parties stipulated, the board found, and we agree that respondent’s conduct in
Count Six violated Canons 2 and 3(B)(4) of the former Code of Judicial Conduct.
                                  Count Seven
       {¶ 39} The Van Wert City Law Director gave notice of her resignation,
effective December 31, 2006.       In the early morning of January 2, 2007,
respondent learned that her successor had not yet received a signed contract from
the city and so would not serve as the prosecutor that day.            Without a
representative for the prosecution, the arraignments scheduled in respondent’s
courtroom could not proceed.
       {¶ 40} Respondent called the mayor’s office and spoke with his secretary.
Shortly thereafter, the mayor arrived at the courthouse and went to the clerk’s
office to see respondent. Seeing the mayor, respondent entered the clerk’s office
wearing his judicial robe and gesturing toward the courtroom. After the two men
entered the courtroom and respondent took the bench, the clerk announced that
court was in session. Respondent called the mayor to the bench and proceeded to
question him, on the record but not under oath, about why the new law director’s
contract had not been approved. The mayor explained that before the new law
director could assume his duties, three people had to sign the contract – the
mayor, the new law director, and the city auditor. Respondent then asked the
mayor whether the law director would be in court at 11:00, and the mayor said
that he would be.
       {¶ 41} Respondent conceded that by wearing his robe and bringing the
mayor into the courtroom, he gave the appearance that he was trying to force the



                                       11
                             SUPREME COURT OF OHIO




mayor to execute the law director’s contract and that his conduct was not
appropriate.   The parties stipulated, the board found, and we agree that this
conduct violated Canon 2 of the former Code of Judicial Conduct.
                                    Count Eight
        {¶ 42} On July 15, 2004, a defendant appeared before respondent, pro se,
and entered a guilty plea to one charge of violating a civil protection order
(“CPO”) that had been granted in her favor by allowing the person against whom
she had obtained the order to stay in her home. Respondent convicted her and
sentenced her to serve one day in jail and to pay a fine of $50.
        {¶ 43} Six days later, an attorney entered an appearance on defendant’s
behalf. Citing this court’s decision in State v. Lucas, 100 Ohio St.3d 1, 2003-
Ohio-4778, 795 N.E.2d 642, for the proposition that the protected subject of a
CPO cannot violate her own CPO, the attorney moved the court for withdrawal of
the guilty plea. Respondent denied the motion. Defendant appealed to the Third
District Court of Appeals.
        {¶ 44} Citing Lucas, the court of appeals reversed, holding that the
language of R.C. 3113.31(E)(7)(a) demonstrates a legislative intent that only the
party against whom a CPO is issued can be criminally responsible for violating
the order. State v. Youngpeter, Van Wert App. Nos. 15-04-09 and 15-04-10,
2005-Ohio-329, ¶ 15. Because defendant was the protected party in the CPO and
had entered a guilty plea to the charge of violating that CPO, the court determined
that respondent’s denial of her motion to withdraw that plea created a manifest
injustice.   Id. at ¶ 16.    Accordingly, the court vacated the conviction and
remanded the case for further proceedings.
        {¶ 45} On remand, respondent permitted defendant to withdraw her guilty
plea and enter a plea of not guilty to the original charge. Respondent made it
clear that he would not dismiss the charge until an amended charge was filed.
After a discussion off the record with the law director and defense counsel as to




                                         12
                                January Term, 2010




which charge would be appropriate, the prosecution amended the charge to
obstruction of justice. Defendant pleaded guilty to that lesser charge. Respondent
convicted her and sentenced her to ten days’ incarceration, all suspended, one
year of probation, plus a $50 fine and costs. Additionally, as a condition of her
probation, respondent ordered defendant to have no contact with the party against
whom she had obtained the CPO.
       {¶ 46} At the panel hearing, respondent stated that he had misunderstood
his role upon remand from the appellate court and admitted that he should have
dismissed the original charge. He also acknowledged that as a judge, it was his
duty to serve as the neutral referee and that it was improper for him to be involved
in the formulation or prosecution of charges. The parties stipulated, the board
found, and we agree that respondent’s conduct with respect to Count Eight
violated Canons 2 and 3(B)(2) (a judge shall be faithful to the law and maintain
professional competence in it) of the former Code of Judicial Conduct.
                                    Count Nine
       {¶ 47} Count Nine relates to respondent’s treatment of two defendants as
he assessed their eligibility for appointed counsel in their criminal cases.
       {¶ 48} One defendant completed a personal-data form and bail
questionnaire stating that he was homeless, was not employed, and owned no
property.   Respondent had this information available to him at defendant’s
arraignment on one count of breaking and entering.             However, respondent
badgered him by repeatedly inquiring about his employment history, his efforts to
seek employment, why he had not sought employment, and why he did not want
to work. Although respondent often cut off defendant’s attempts to answer,
defendant eventually stated that he had not been employed since 2004.
       {¶ 49} Based upon the information obtained at hearing, respondent
determined that defendant was indigent, appointed a public defender, and ordered
a mental-health evaluation.      Although defendant was homeless and had no



                                          13
                            SUPREME COURT OF OHIO




income, respondent set bail at $2,500 cash, which required defendant to be held in
jail.
        {¶ 50} Another defendant similarly appeared before respondent for
arraignment. In her bail questionnaire and personal-data form, defendant stated
that she was not employed, had income of both “0” and “100,” was married, and
was living at the House of Transition, a local women’s shelter. In assessing her
eligibility for appointed counsel, respondent asked defendant about her husband’s
employment and income. Defendant responded that she had separated from her
husband and had obtained a CPO against him in Greenwood, Indiana. When
respondent asked to see the CPO, defendant stated that she did not have a copy,
that the issuing court did not know her whereabouts, and that once she got settled
in locally, her attorney in Indiana would send her the paperwork. Respondent
indicated that without a copy of the CPO, he would have to consider defendant’s
husband’s income in determining her eligibility for appointed counsel.
        {¶ 51} Respondent also inquired about defendant’s residence, stating that
“as I understand your statement [you’re] homeless; correct?” When she replied,
“Well, I have the House of Transition,” the court insisted, “No, you’re homeless.
The house – You have no right to be at the House of Transitions. That’s a
conditional, vol- — that’s an – something you’re allowed to be at, ” and continued
to refer to her as “homeless” throughout the hearing. At the conclusion of the
hearing, respondent conditionally appointed a public defender to represent
defendant, set bail at $5,000 cash bond, and remanded her to jail.
        {¶ 52} At the panel hearing, respondent acknowledged that he had not
treated either of these defendants with the requisite courtesy and admitted that he
“basically lapsed into a trial lawyer cross-examination,” asking too many
questions and pressing too hard to get answers. The parties stipulated, the board
found, and we agree that respondent’s conduct in these matters violated Canons 2
and 3(B)(4) of the former Code of Judicial Conduct.




                                        14
                               January Term, 2010




                                    Sanction
       {¶ 53} In determining the appropriate sanction for respondent’s violations
of the former Code of Judicial Conduct and Code of Professional Responsibility,
we consider the duties violated, the injury caused, respondent’s mental state, the
existence of aggravating or mitigating circumstances listed in Section 10(B) of the
Rules and Regulations Governing Procedure on Complaints and Hearings Before
the Board of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”),
and applicable precedent. Disciplinary Counsel v. Sargeant, 118 Ohio St.3d 322,
2008-Ohio-2330, 889 N.E.2d 96, ¶ 28, citing Disciplinary Counsel v. Evans
(2000), 89 Ohio St.3d 497, 501, 733 N.E.2d 609.
       {¶ 54} Respondent has committed 14 violations of the former Code of
Judicial Conduct, including one violation of Canon 1, nine violations of Canon 2,
one violation of Canon 3(B)(2), and three violations of Canon 3(B)(4). He has
also committed two violations of DR 1-102(A)(5) of the Code of Professional
Responsibility.
       {¶ 55} Respondent injected himself into a criminal investigation,
impairing the independence of the judiciary. His conduct with respect to that
investigation and his efforts to try an indigent defendant without appointing him
counsel to aid in his defense were prejudicial to the administration of justice.
Respondent also failed to follow applicable precedent from this court and
faithfully discharge his duties upon a remand from an appellate court.          He
behaved in an undignified, unprofessional, and discourteous manner toward
attorneys and litigants in his courtroom. These actions, as well as his use of his
judicial authority to gain access to a prosecutor’s file and question the mayor,
demonstrated disrespect for the law and served to erode public confidence in the
integrity and impartiality of the judiciary. Furthermore, respondent’s conduct
caused harm, most notably to the indigent criminal defendants appearing in his




                                        15
                            SUPREME COURT OF OHIO




courtroom who were temporarily deprived of appointed counsel and subject to
unnecessary and embarrassing questions about their personal affairs.
       {¶ 56} The parties presented no evidence regarding respondent’s mental
state at the time of these violations. Therefore, “we presume that he was healthy
and unhindered in that regard.” Sargeant, 118 Ohio St.3d 322, 2008-Ohio-2330,
889 N.E.2d 96, ¶ 31.
       {¶ 57} The parties stipulated, the board found, and we agree that the
following mitigating factors are present: (1) respondent has not been the subject
of previous discipline, (2) respondent has not acted with a dishonest or selfish
motive, and (3) respondent has made a full and free disclosure to the board and
has exhibited a cooperative attitude toward the proceedings. BCGD Proc.Reg.
10(B)(2)(a), (b), and (d). Although the parties did not stipulate to aggravating
factors and the board made no findings in that regard, we find that respondent has
engaged in a pattern of misconduct involving multiple offenses and caused harm
to vulnerable persons, namely criminal defendants appearing in his courtroom.
BCGD Proc.Reg. 10(B)(1)(c), (d), and (h).
       {¶ 58} In Disciplinary Counsel v. O’Neill, 103 Ohio St.3d 204, 2004-
Ohio-4704, 815 N.E.2d 286, as in this case, we found that the respondent had
committed multiple violations of former Canons 1, 2, 3(B)(2), and 3(B)(4), and
DR 1-102(A)(5), in addition to violations of former Canons 3, 3(B)(7), 3(C)(1),
3(E)(1), 4, 7(C)(1), 7(C)(2)(a), and DR 1-102(A)(4). Id. at ¶ 20, 28, 40, 41, and
44.   We noted that the respondent had used “coercive tactics to expedite
dispositions in criminal cases” as a means to manage her docket, engaged in
improper ex parte communications, “violated her duties to remain impartial and
avoid advocacy,” “engaged in a pattern of misrepresentation in her interactions
with judges, litigants, attorneys, and court personnel,” engaged in “a pattern of
rude, undignified, and unprofessional conduct that included abusive verbal
outbursts, unjustified expulsions from the courtroom, and berating or humiliating




                                       16
                                 January Term, 2010




persons in the presence of others,” and had “no appreciation of the gravity of her
actions or their effect on the integrity and operation of both her courtroom” and
the court of common pleas as a whole. Id. at ¶ 4, 11, 23, 30, and 36.
          {¶ 59} Aggravating factors in O’Neill included “a selfish motive, a pattern
of misconduct, multiple offenses, the submission of false statements in the
disciplinary process, a refusal to acknowledge the wrongful nature of her conduct,
and harm to vulnerable persons, e.g., criminal defendants and court personnel.”
Id. at ¶ 48. And, in mitigation, we noted the absence of a prior disciplinary
record, and O’Neill’s involvement in educating middle school and high school
students about the legal system. Id. at ¶ 49. There, recognizing that the case was
“extraordinary” and “unprecedented” in size and scope, we imposed a two-year
suspension from the practice of law with one year stayed on conditions. Id. at ¶
50, 55.
          {¶ 60} In Disciplinary Counsel v. Squire, 116 Ohio St.3d 110, 2007-Ohio-
5588, 876 N.E.2d 933, respondent committed single violations of Canons 1 and 2,
24 violations of Canon 3, and 13 violations of Canon 4 of the former Code of
Judicial Conduct, as well as two violations of DR 1-102(A)(4) and ten violations
of DR 1-102(A)(5) of the Code of Professional Responsibility. Id. at ¶ 94. Her
multiple offenses included a “ ‘pattern of ignoring clear procedural and
substantive requirements of the law necessarily to be followed by a judge for
prompt, fair, and impartial decision of issues presented for her judicial decision; a
pattern of intemperate, unjudicial conduct in proceedings brought before her; a
pattern of failure to follow the law and of blaming other judges, lawyers and
litigants for the consequences of her failures and actions; a pattern of rationalizing
and revising the facts of past events to excuse her own conduct or to blame others
by making baseless allegations of wrongful or malicious actions and motives of
others; a pattern of judicial over-reaction and abuse of judicial power to hold or
threaten to hold lawyers in contempt of court; a pattern of ex parte



                                          17
                              SUPREME COURT OF OHIO




communication with parties, counsel and witnesses and of improper judicial
investigations; and a pattern of failure or refusal to recuse herself as judge in
proceedings where her impartiality and bias was manifested.’ ” Id. at ¶ 81,
quoting the panel report in that case.
       {¶ 61} The board concluded and we agreed that “ ‘[r]espondent’s
persistent pattern of legal errors and her inability to recognize them for what they
are and accept responsibility for them demonstrates her continuing lack of judicial
temperament and judgment.’ ”         Id. at ¶ 106, quoting the panel report. We
determined that “[r]espondent’s intemperance and complete disrespect for
litigants and attorneys who appeared before her, coupled with her total failure to
take responsibility for her misconduct,” mandated the imposition of a two-year
suspension with one year stayed on the condition that the respondent commit no
further disciplinary violations. Id. at ¶ 112.
       {¶ 62} Here, although respondent violated many of the same provisions of
the former Code of Judicial Conduct and the Code of Professional Responsibility,
his violations were neither as numerous nor as egregious as those committed by
O’Neill and Squire. Moreover, the combination of aggravating and mitigating
factors present in this case, as well as respondent’s acknowledgement of the
wrongful nature of his conduct, warrants a sanction less severe than those
imposed in O’Neill and Squire.
       {¶ 63} Based upon the foregoing, we conclude that the sanction
recommended by the parties and the board is reasonable and appropriate.
Accordingly, Phil William Campbell is hereby suspended from the practice of law
in the state of Ohio for one year, with six months of that suspension stayed on the
condition that he commit no further violations during the 12-month period of
sanction. If respondent fails to meet this condition, the stay will be lifted, and
respondent will serve the entire one-year suspension.         Costs are taxed to
respondent.




                                          18
                                January Term, 2010




                                                       Judgment accordingly.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER,
and CUPP, JJ., concur.
       BROWN, C.J., not participating.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom,
Assistant Disciplinary Counsel, for relator.
       George D. Jonson and Kimberly Vanover Riley, for respondent.
                            ______________________




                                         19